UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6962


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE ALPHONZO WILSON, a/k/a TT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cr-00180-RAJ-7; 2:15-cv-00408-RAJ)


Submitted:   December 20, 2016            Decided:   December 27, 2016


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Alphonzo Wilson, Appellant Pro Se.        Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia;
Amy Elizabeth Cross, Special Assistant United States Attorney,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Alphonzo Wilson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying reconsideration.           The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)         (2012).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this    standard        by     demonstrating       that

reasonable      jurists       would    find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief      on     procedural       grounds,       the    prisoner      must

demonstrate     both     that    the   dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Wilson has not made the requisite showing.                    Accordingly, we deny

a    certificate    of      appealability      and   dismiss      the   appeal.      We

dispense     with    oral      argument     because     the       facts   and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3